DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 July 2022 has been entered.
 Response to Amendment
Applicant’s amendment filed 06 July 2022 amends claims 1, 2, 9-11, 13-15, 18, 19, 22, 23, and 26. Claim 12 is cancelled. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “That is to say, the cited combinations do not disclose an image data transmission apparatus that receives a server certificate from the set file server, and determines, using country information obtained from the server certificate whether or not to transmit the image data.” This argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Kawasaki, U.S. Publication  No. 2006/0197979.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the document is scanned and the transmission process is performed if the specified first region is not the same as the specified second region, which renders the claim indefinite because claim 2 also specifies that the document is not scanned if the specified first region is not the same as the specified second region. It appears as though an additional condition was unintentionally left out of the first conditional statement. It is currently unclear from the claim language which functionality is performed when the specified first region is not the same as the specified second region.
Additionally, claim 2 requires that the document is not scanned if the specified first region is not the same as the specified second region and the controller judges that the personal information is included in the image data, which renders the claim indefinite because the document has already been scanned in order for the controller to judge whether or not personal information is included in the image data. Claim 1 specifies that the document is scanned to generate image data, and that image data is examined by the controller in claim 2 to determine whether or not personal information is included therein. Therefore, the amended language of claim 2 that specifies the document is not scanned if the specified first region is not the same as the specified second region and the controller judges that the personal information is included in the image data, renders the claim indefinite because the process by which personal information is determined to be present in the image data requires that the document has been scanned to generated that very image data. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 14, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Kimoto, U.S. Publication No. 2007/0127081, in view of Livneh, U.S. Publication No. 2017/0359313, in view of Kawasaki, U.S. Publication  No. 2006/0197979, and further in view of Sudia, U.S. Publication No. 2001/0050990. Referring to claims 1, 18, 19, Kimoto discloses a communication method that includes a communication terminal that scans a document to create image data for transmission to a destination terminal ([0025] & [0034] & Figure 4, 14) wherein the number for a destination terminal is entered using a keypad ([0030]), which meets the limitation of an image data transmission apparatus comprising a scanner that scans a document to generate image data, and a user interface to set a [file server of a] transmission destination, the image data transmission apparatus. The manufactured country code of the destination terminal is determined ([0034] & [0029]: functionality performed by program executed by MPU. Program executing the corresponding functionality would read on the claimed communicator), which meets the limitation of a communicator that receives [server certificate from the file server, wherein the server certificate includes] first country information indicating a first country where an apparatus at the set [file server] is located, a storage that stores [region] information indicating relation between [regions] and one or more [regions] that belong to each of the [regions]. The manufactured country code of an MFP terminal is also determined ([0034] & [0029]: functionality performed by program executed by MPU. MPU would read on the claimed controller), which meets the limitation a controller that cases the image data transmission apparatus to obtain the first country information from [the received server certificate], specify [a first region including] the first country indicated by the first country information based on the first country information [and the stored region information]. A determination is carried out as to whether or not the manufactured country code of the destination terminal is identical to the manufactured country code of the MFP ([0034] & [0029]: country code of the MFP reads on the claimed second country information), which meets the limitation of obtain second country information indicating a second country where the image transmission apparatus is located, specify [a second region including] the second country indicated by the second country information based on the second country information [and the stored region information]. When the manufactured country code of the destination terminal matches to the manufactured country code of the MFP, the MFP is allowed to transmit image data, that is scanned from a document ([0025] & [0034] & Figure 4, 14), to the destination terminal ([0034]), which meets the limitation of cause, on a condition that the [specified first region is the same as the specified second region], the scanner to scan the document and perform transmission process of the image data to the set [file server].  
Kimoto does not specify that the manufactured country codes are compared based upon country regions. Livneh discloses a data anonymization system wherein a user device in a first geographic region attempts to transmit data to a server in a second geographic region ([0077]-[0079]) such that the geographic regions can include a union of countries ([0028]: region that includes a union of countries would be considered a region that includes a plurality of countries), which meets the limitation of specify a first region including the first country indicating by the first country information based on the first country information and the stored region information, specify a second region including the second country indicated by the second country information based on the second country information[and the stored region information. The region of the user device is compared to the region of the server to determine whether or not the regions are the same ([0078]: where region can include a union of countries [0028]) such that the regions implement policies that specify that the received data is not permitted to be transmitted outside of the region ([0078]), which meets the limitation of cause, on a condition that the specified first region is the same as the specified second region, perform transmission process of the image data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the communication method of Kimoto to have additionally determined whether the compared manufactured country codes correspond to countries in the same region in order to ensure that the communications do not violate the regulations of different countries as suggested by Livneh ([0003]-[0004] & [0029]).
Kimoto does not specify that the destination terminal is a file server. Kawasaki discloses a user terminal providing fax transmissions to a file server ([0145]), which meets the limitation of a user interface that sets the file server of a transmission destination, perform transmission process of the image data to the set file server. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the destination terminal of Kimoto to have been a file server in order to allow for the transmission terminal to remotely store files in a file server as suggested by Kawasaki ([0145]).
Kimoto discloses that the manufacturer country code of the destination terminal is received in an NSF signal ([0034]). Kimoto, as modified in view Livneh above, does not specify that the manufacturer country code is included in a certificate in the NSF signal. Sudia discloses that communications are sent that include a certificate that includes user country codes ([0274]), which meets the limitation of a communicator that receives server certificate from [the file server], wherein the server certificate includes first country information indicating a first country where an apparatus [at the set file server is located], obtain the first country information from the received server certificate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the manufacturer country code to have been included in a certificate in the NSF signal in order to ensure that the NSF signal recipient can trust the source of the signal as suggested by Sudia ([0140]).
Referring to claim 9, Kimoto discloses that a determination is carried out as to whether or not the manufactured country code of the destination terminal is identical to the manufactured country code of the MFP ([0034] & [0029]). A user selection is performed to determine whether or not transmission will occur when the country code of the destination terminal is the same as the country code of the MFP), which meets the limitation of wherein the user interface further selects whether or not a condition is that the specified first [region] is the same as the specified second [region]. 
Kimoto does not specify that the manufactured country codes are compared based upon country regions. Livneh discloses a data anonymization system wherein a user device in a first geographic region attempts to transmit data to a server in a second geographic region ([0077]-[0079]) such that the geographic regions can include a union of countries ([0028]). The region of the user device is compared to the region of the server to determine whether or not the regions are the same ([0078]: where region can include a union of countries [0028]) such that the regions implement policies that specify that the received data is not permitted to be transmitted outside of the region ([0078]), which meets the limitation of the specified first region is the same as the specified second region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the communication method of Kimoto to have additionally determined whether the compared manufactured country codes correspond to countries in the same region in order to ensure that the communications do not violate the regulations of different countries as suggested by Livneh ([0003]-[0004] & [0029]).
Referring to claim 14, Kimoto discloses that the manufacturer country code of the destination terminal is received in an NSF signal ([0034]). Kimoto, as modified in view Livneh above, does not specify that the manufacturer country code is included in a certificate in the NSF signal. Sudia discloses that communications are sent that include a certificate that includes user country codes ([0274]) such that the certificate includes a validity period (Figure 12, 124 & [0018]) that allows certificates to be validated ([0074]), which meets the limitation of wherein the controller causes the image data transmission apparatus to verify the server certificate based on effective time of the server certificate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the manufacturer country code to have been included in a certificate in the NSF signal in order to ensure that the NSF signal recipient can trust the source of the signal as suggested by Sudia ([0140]).
Referring to claim 15, the limitation requiring the claimed region to be the European Economic Area does not receive patentable weight because such a limitation does not define structure nor does not the limitation require steps to be performed. Therefore, the claimed name of the region would amount to non-functional descriptive material that does not receive patentable weight because the claimed name of the region does not define structure nor does the name of the region require steps to be performed (MPEP 2111.05). Specifically, the claimed determination unit will determine whether the country indicated by information received from the receiving unit and the country indicated by information received from the obtaining unit are from the same region in exactly the same manner regardless of the region.
Referring to claim 17, Kimoto discloses that the MFP terminal includes a printing unit (Figure 4, 15), which meets the limitation of a printer.
Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over  Kimoto, U.S. Publication No. 2007/0127081, in view of Livneh, U.S. Publication No. 2017/0359313, in view of Kawasaki, U.S. Publication  No. 2006/0197979, in view of Sudia, U.S. Publication No. 2001/0050990, and further in view of Kothapalli Venkata, U.S. Patent No. 10,171,987. Referring to claim 10, Kimoto, as modified in view of Livneh above, does not specify that the manufactured country codes are registered in the terminals. Kothapalli Venkata discloses the utilization of an IMSI, whose first 3 digits include the country code (Col. 1, lines 30-34), such that each mobile terminal includes a registered IMSI (Col. 1, lines 26-29), which meets the limitation of wherein the controller registers the second country information indicating the second country where the data image transmission apparatus is located. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the manufactured country codes of Kimoto to have been registered on the terminals in order to provide network operators with information necessary to control terminal access on the network as suggested by Kothapalli Venkata (Col. 1, lines 21-29).
Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Kimoto, U.S. Publication No. 2007/0127081, in view of Livneh, U.S. Publication No. 2017/0359313, in view of Kawasaki, U.S. Publication  No. 2006/0197979, in view of Sudia, U.S. Publication No. 2001/0050990, and further in view of Jager WO 2014/195360. Referring to claim 11, Sudia does not disclose that the certificates are transmitted using TLS. Jager discloses the transmission of a certificate between a server and client using TLS (Page 7, third full paragraph), which meets the limitation of wherein the communicator receives the server certificate from the file server by Transport Layer Security (TLS) communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the manufacturer country code to have been included in a certificate in the NSF signal in order to ensure that the NSF signal recipient can trust the source of the signal as suggested by Sudia ([0140]).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the country code certificates of the modified Kimoto, to have been transmitted using TLS in order to provide secure transmission of the certificates as suggested by Jager (Page 7, third full paragraph).
Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Kimoto, U.S. Publication No. 2007/0127081, in view of Livneh, U.S. Publication No. 2017/0359313, in view of Kawasaki, U.S. Publication  No. 2006/0197979, in view of Sudia, U.S. Publication No. 2001/0050990, and further in view of Siddiqui, U.S. Patent No. 6,292,666.
Referring to claim 13, Kimoto, as modified in view Livneh, does not disclose that the manufactured country codes are received from an external server. Siddiqui discloses a telecommunications system wherein a mobile terminal (MS) transmits GPS information to a GS such that the MSC of the GS determines the country code for the GPS and transmits the country code back to the mobile terminal (MS) in a location update acknowledgment message (Col. 5, line 50 – Col. 6, line 4: updating the country code would be considered the claimed change to the information indicating the country; update provided in a message shows that the user interface will display the updated information), which meets the limitation of the user interface changes the second country information indicating the second country where the image data transmission apparatus is located. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed for the mobile terminals of Kimoto to have received updated country codes from an external server, such as the GS in Siddiqui, in order to ensure that the appropriate country codes are appended to communications in order to avoid unwanted and unnecessary charges as suggested by Siddiqui (Col. 5, lines 29-38).
Claims 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over  Kimoto, U.S. Publication No. 2007/0127081, in view of Livneh, U.S. Publication No. 2017/0359313, in view of Kawasaki, U.S. Publication  No. 2006/0197979, in view of Sudia, U.S. Publication No. 2001/0050990, and further in view of Vinson, U.S. Publication No. 2020/0250633. Referring to claims 22, 23, Kimoto, as modified in view of Livneh, does not disclose the manual selection of country information. Vinson discloses the manual selection of country information from a displayed menu ([0042]), which meets the limitation of wherein the second country indicated by the second country information is selected via the user interface, wherein the second country indicated by the second country information is selected from among a plurality of countries via the user interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the communication method of Kimoto to have allowed for the manually selection of country information in order to enable users to activate functionality in particular geographic regions as suggested by Vinson ([0042]).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over  Kimoto, U.S. Publication No. 2007/0127081, in view of Livneh, U.S. Publication No. 2017/0359313, in view of Kawasaki, U.S. Publication  No. 2006/0197979, in view of Sudia, U.S. Publication No. 2001/0050990, and further in view of Sato, U.S. Publication No. 2009/0109482. Referring to claim 26, Kimoto discloses that a determination is carried out as to whether or not the manufactured country code of the destination terminal is identical to the manufactured country code of the MFP ([0034] & [0029]).
Kimoto does not specify that the manufactured country codes are compared based upon country regions. Livneh discloses a data anonymization system wherein a user device in a first geographic region attempts to transmit data to a server in a second geographic region ([0077]-[0079]) such that the geographic regions can include a union of countries ([0028]). The region of the user device is compared to the region of the server to determine whether or not the regions are the same ([0078]: where region can include a union of countries [0028]) such that the regions implement policies that specify that the received data is not permitted to be transmitted outside of the region ([0078]), which meets the limitation of if the specified first region is not the same as the specified second region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the communication method of Kimoto to have additionally determined whether the compared manufactured country codes correspond to countries in the same region in order to ensure that the communications do not violate the regulations of different countries as suggested by Livneh ([0003]-[0004] & [0029]).
Kimoto does not specify that the document is not scanned when the country codes do not match. Sato discloses a document transmission process wherein a selected destination address is compared against a list of approved destination addresses such that if the selected destination address is not listed, the process ends without the document being scanned ([0051]-[0056]), which meets the limitation of wherein the document is not scanned if the specified first region is not the same as the specified second region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the MFP of Kimoto to not scan the document when the country codes do not match in order to ensure that unauthorized transmission is not performed as suggested by Sato ([0061]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437